Order entered March 25, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01133-CR

                      THE STATE OF TEXAS, Appellant

                                          V.

                          DARIN JOHNSON, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-75869-V

                                     ORDER

      Before the Court is Darin Johnson’s March 23, 2020 second motion for

extension of time to file his brief. We GRANT the motion and ORDER appellee’s

brief due on or before April 21, 2020.


                                               /s/   LANA MYERS
                                                     JUSTICE